Case 2:19-cv-00469-JPH-DLP Document 34 Filed 05/04/21 Page 1 of 4 PageID #: 1593




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 JENNIFER D.,                                )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 2:19-cv-00469-JPH-DLP
                                             )
 ANDREW M. SAUL,                             )
                                             )
                          Defendant.         )

                                       ORDER

       Plaintiff has filed a motion for $16,125.04 in attorney fees under the

 Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). Dkt. [24]. The

 Commissioner responds that the request is excessive and proposes an award of

 $14,165.74. Dkt. 33 at 1, 9.

       To be entitled to attorney fees under the EAJA, a plaintiff "must show

 that (1) she was a prevailing party; (2) the Government's position was not

 substantially justified; (3) no special circumstances existed that would make an

 award unjust; and (4) she filed a timely and complete application for fees."

 Tchemkou v. Mukasey, 517 F.3d 506, 509 (7th Cir. 2008) (citing 28 U.S.C. §

 2412(d)(1)(A)–(B)). In determining the amount to be awarded, courts "must

 exclude hours that were not reasonably expended and may reduce the amount

 of the award accordingly." Id. at 510 (citations omitted).

       Here, the Commissioner does not dispute that Plaintiff is entitled to fees

 or that Plaintiff's attorney expended the hours claimed. Dkt. 33 at 3–5. The

 Commissioner argues only that not all 82.3 attorney hours were "reasonably"

                                         1
Case 2:19-cv-00469-JPH-DLP Document 34 Filed 05/04/21 Page 2 of 4 PageID #: 1594




 expended and "proposes a 10-hour reduction in attorney time," yielding total

 fees of $14,165.74. Id. at 9.

        The Commissioner has shown that Plaintiff's attorney spent an above-

 average amount of time writing and editing the briefs in this case, despite

 having extensive experience litigating social security cases. Dkt. 33 at 4–5

 (citing Harrington v. Berryhill, No. 16-cv-129, 2017 WL 2502456 at *3 (S.D. Ind.

 June 9, 2017); Copeland v. Astrue, No. 11-cv-363, 2012 WL 4959482 at *2

 (N.D. Ind. Oct. 17, 2012) (identifying a "permissible range" of 40–60 hours)).

 But those general arguments do not show that any specific hours expended

 were unreasonable. See id. at 3–9. By contrast, Plaintiff has explained that

 she raised complex issues and arguments, was required to sift the 749-page

 administrative transcript, and crafted an oversized 61-page brief. 1 Dkt. 23 at

 7–9 (citing Townsend v. Colvin, No. 2:12-cv-516-PRC, 2014 WL 6617641 at *2

 (N.D. Ind. Nov. 18, 2014)). Moreover, counsel for this appeal did not represent

 Plaintiff at the administrative level. See id. at 9 (citing Seefeldt v. Colvin, No.

 14-CV-320, 2016 WL 5793683 at *1 (E.D. Wis. Sept. 30, 2016)). Plaintiff has

 therefore shown that an above-average number of hours was reasonable here.

       The Commissioner also argues that Plaintiff's hours itemization is

 impermissibly vague. Dkt. 33 at 8–9. But the itemization is broken down into

 blocks of 12.9 hours or fewer, instead of aggregated in a single entry. Cf. Julie

 A. v. Saul, 1:19-cv-650-JMS-DML, dkt. 22 at 6 (reducing fees in part because


 1While the Court does not encourage briefs exceeding the 35-page limit, see S.D. Ind.
 L.R. 7-1, the Commissioner did not oppose Plaintiff's motion to file an oversized brief
 as it could have done if it believed that it was unwarranted in this case.
                                            2
Case 2:19-cv-00469-JPH-DLP Document 34 Filed 05/04/21 Page 3 of 4 PageID #: 1595




 68.5 hours were in "one combined entry," so it was "impossible to determine"

 how much of that time was spent for different purposes). While several entries

 say only "Research and prepare Plaintiff's Brief," dkt. 24-2, in a social security

 appeal "one would expect that virtually all of a lawyer's time would be spent on

 briefing," Jensen v. Berryhill, 343 F. Supp. 3d 860, 864 (E.D. Wis. Oct. 1,

 2018). Specifying the hours spent on each issue may be helpful in justifying a

 fee award, see Trump v. Colvin, No. 12 C 6194, 2015 WL 970111 at *5 (N.D. Ill.

 Mar. 2, 2015), but in this case it is not required to show that the hours were

 reasonably expended, see Martin v. Saul, 1:17-cv-366-RLY-DML, dkt. 35 at 3

 (Simple time entries "could have been more specific" but were adequate

 because they "explain[ed] the billable task—time spent reviewing client

 materials and writing appellate briefs".).

       In short, counsel obtained a positive result for their client by crafting

 thorough—though oversized—briefs. The Commissioner has not shown that

 any of their time was unreasonably spent. Plaintiff is therefore entitled to the

 requested fees. See Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) ("Where a

 plaintiff has obtained excellent results, [her] attorney should recover a fully

 compensatory fee.").

       The Court therefore GRANTS Plaintiff's motion for attorney fees and

 awards $16,125.04 under the EAJA. Any fees paid belong to Plaintiff and not

 her attorneys and can be offset to satisfy any pre-existing debt that the litigant

 owes the United States. Astrue v. Ratliff, 560 U.S. 586 (2010).

 SO ORDERED.


                                          3
Case 2:19-cv-00469-JPH-DLP Document 34 Filed 05/04/21 Page 4 of 4 PageID #: 1596




  Date: 5/4/2021




 Distribution:

 Brian J. Alesia
 SOCIAL SECURITY ADMINISTRATION
 brian.alesia@ssa.gov

 Christie O'Brien Tate
 SOCIAL SECURITY ADMINISTRATION
 christie.tate@ssa.gov

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov

 Adriana Maria de la Torre
 THE DE LA TORRE LAW OFFICE LLC
 adriana@dltlawoffice.com

 Carina M. de la Torre
 DE LA TORRE LAW OFFICE LLC
 carina@dltlawoffice.com




                                       4
